Case 5:21-cv-00318-JGB-SHK Document 5 Filed 02/24/21 Page 1 of 1 Page ID #:105

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


ALFONSO GUZMAN , et al.                                    5:21−cv−00318−JGB−SHK
                                        PLAINTIFF(S)

       v.
MR. COOPER GROUP INC. , et al.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  2/23/2021
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The notice of interested parties is attached to the civil cover sheet. It should have been filed
separately under its correct event/relief. You need not respond to this notice unless the Court
directs you to do so.



                                           Clerk, U.S. District Court

Dated: February 24, 2021                   By: /s/ Edwin Sambrano edwin_sambrano@cacd.uscourts.gov
                                              Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
